             Case 6:21-cv-00797-ADA Document 7 Filed 09/16/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

ALTPASS LLC,                                   §
                                               §
Plaintiff,                                     §
                                               §
v.                                             §            Civil Action No. 6:21-cv-00797-ADA
                                               §
GOOGLE LLC,                                    §                      JURY TRIAL DEMANDED
                                               §
Defendant.                                     §

                   NOTICE REGARDING UNOPPOSED EXTENSION
          OF TIME FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND

          Pursuant to the Court’s Standing Order Regarding Joint or Unopposed Request to Change

Deadlines, Plaintiff files this Notice Regarding Unopposed Extension of Time for Defendant to

answer or otherwise respond to the Complaint for Patent Infringement (the “Complaint”) filed on

August 3, 2021.

          Defendant’s deadline to answer or otherwise respond to the Complaint is currently on or

about September 17, 2021 and with the request for extension, Defendant’s answer or other

response would be due 45 days later on November 1, 2021.

          This extension is necessary because Defendant recently retained counsel and, as a result,

need additional time to answer or otherwise respond to the Complaint. Moreover, the requested

extension does not change the date for any hearing, any final submission to the Court related to a

hearing, or the trial.

          Plaintiff conferred with Counsel for Defendant and Defendant is unopposed to the relief

sought.




6OA5081.DOCX                                       1
        Case 6:21-cv-00797-ADA Document 7 Filed 09/16/21 Page 2 of 2




                                         Respectfully submitted,

                                         BY: /s/ T. Neal Massand
                                         Neal G. Massand
                                         Texas Bar No. 24039038
                                         nmassand@nilawfirm.com
                                         Timothy T. Wang
                                         Texas Bar No. 24067927
                                         twang@nilawfirm.com
                                         Stevenson Moore V
                                         Texas Bar No. 24076573
                                         smoore@nilawfirm.com

                                         Ni,Wang & Massand, PLLC
                                         8140 Walnut Hill Ln., Ste. 500
                                         Dallas, TX 75231
                                         Tel: (972) 331-4600
                                         Fax: (972) 314-0900

                                         ATTORNEY FOR PLAINTIFF
                                         ALTPASS LLC




6OA5081.DOCX                         2
